DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Information Disclosure Statement
2.    The information disclosure statements (IDS) submitted on
June 9th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

       Claim(s) 2-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102(e)
as being anticipated by Whitman et al. (US 7,032,798; “Whitman”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) 
Regarding claim 2, Whitman discloses a method for operating a surgical instrument (10; col. 3 ll. 3-6), the method comprising:
coupling a surgical attachment (250) to an adapter shaft (20; col. 12 ll. 14-16) including an actuation element (264) configured to actuate the surgical attachment (250), the surgical attachment (250) having a first memory storing identification data pertaining to the adapter shaft (col. 12 ll. 11-22);
coupling the adapter shaft (20) to a motor (76, 80; col. 7 ll. 41-51) configured to actuate the actuation element (264; col. 6 ll. 31-34);
detecting a type of the surgical attachment (250) coupled to the adapter shaft (20) based on the identification data (col. 11 ll. 35-40);
selecting a program from a plurality of programs stored in a second memory (130) based on the identification data (col. 12 ll. 18-22); and
controlling the motor (76, 80) based on the selected program (col. 11 ll. 56-62).
Regarding claim 3, Whitman discloses further comprising transmitting a user control input from a user control unit (148) to the controller (122) to control the motor (76, 80; Fig. 7; col. 12 ll. 50-62).
Regarding claim 4, Whitman discloses wherein transmitting the user control input (col. 12 ll. 50-62) includes receiving the user control input from at col. 12 ll. 55).
Regarding claim 5, Whitman discloses further comprising storing usage data pertaining to the surgical attachment (250) in the first memory (130; col. 12 ll. 22-24).
Regarding claim 7, Whitman discloses further comprising displaying on a display device (16) at least one message in accordance with the surgical attachment (col. 14 ll. 44-63).
Regarding claim 8, Whitman discloses further comprising indicating on an indicator device (18, 18b) an indication of an operation or a status of the surgical attachment (col. 14 ll. 64-67, col. 15 ll. 1-16).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Whitman et al. (US 7,032,798; “Whitman”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this et seq. 
Regarding claim 6, Whitman discloses further comprising storing usage data pertaining to the surgical attachment (250) in a second memory (174; col. 11 ll. 30-32).
Whitman fails to disclose further comprising storing usage data pertaining to the surgical attachment in a third memory disposed in the adapter shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional third memory, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the third memory in the adapter shaft, since it has been held that In re Japikse, 86 USPQ 70.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731